DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Requirement for Species Elections
The election of nucleic acids for the calibrators and calibrator replicates and Relative Light Units (RLU) for the associated calibrations for ‘Species Election I – Plurality of Calibrator Replicates/Calibrator and Associated Calibration for Each Calibrator Replicate/Calibrator’, and nucleic acid detection assay controls for ‘Species Election II – Assay Control/Control or Single Combination of Assay Controls/Controls’ in the ‘Response to Requirement for Species Elections’, filed on 18 December 2020, is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (M.P.E.P. § 818.01(a)).
Accordingly, the requirement is deemed proper and is therefore made FINAL.

Status of Claims
	Claims 1-53 are canceled.
	Accordingly, claims herein under examination are claims 54-76 along with nucleic acids for the calibrators and calibrator replicates and Relative Light Units (RLU) for the associated calibrations for ‘Species Election I – Plurality of Calibrator Replicates/Calibrator and Associated Calibration for Each Calibrator Replicate/Calibrator’, and nucleic acid detection assay controls for ‘Species Election II – Assay Control/Control or Single Combination of Assay Controls/Controls’.

Response to Allegations/Arguments directed to ‘Objection to Abstract, Abstract of the Disclosure: Language’
The ‘Response to Requirement for Species Elections’ (page 8), filed on 18 December 2020, alleges/argues the Abstract has been amended to remove the phrase “The present disclosure” and, therefore, requests withdrawal of this rejection.  In view of the amendment to the Abstract, the allegation/argument is found persuasive and, thus, this objection is hereby withdrawn.

Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed on 26 March 2018, has been fully considered.

Examiner Comment
	The instant claims recite several “if” scenarios which are not considered to be requirements for the performance of the scope encompassed by the instant claims.  Also see below ‘Claim Rejections 35 U.S.C. § 112(b), Vague and Indefinite’.  In the absence of the performance these “if” scenarios, the claims are reasonably considered to be directed to a method and system that comprises: 1) receiving an order to process a plurality of biological samples in a pre-analytical instrument and an analytical instrument; 2) creating a worklist; 3) instructing a user interface device to display information in the worklist; and 4) monitoring of the pre-analytical instrument and the analytical instrument during processing of the biological samples.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 9,953,141
Claims 54, 55, 57, 58, and 72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 9,953,141 (see attached ‘PTO-892’; herein “USPAT ‘141”).  
The following specifically denotes the instant claims with the corresponding claims of USPAT ‘141 applied herein:
Instant claims 54, 55, 57, and 58 are unpatentable over claim 15 of USPAT ‘141.
Instant claim 72 is unpatentable over claim 1 of USPAT ‘141.
Claims 1 and 15 of USPAT ‘141 renders instants claims 54, 55, 57, 58, and 72 unpatentable.  For instance, claim 15 of USPAT ‘141 is drawn to “[a] method for managing a plurality of instruments for processing a plurality of biological samples, the method comprising: receiving an order to process a plurality of biological samples; creating a worklist, wherein the worklist includes a sample identifier and an assay protocol for each of the biological samples to be processed by a pre-analytical instrument and an analytical instrument; instructing a user interface device to display information in the worklist; monitoring the pre-analytical instrument and the analytical instrument during processing of the biological samples, wherein the monitoring includes determining whether at least some of the biological samples are being processed by the pre-analytical instrument and the analytical instrument in accordance with the assay protocols associated with those biological samples in the worklist; when at least one of the pre-analytical instrument or the analytical instrument fails to process at least one of the biological samples in accordance with the assay protocol associated with that biological sample in the worklist: instructing the user interface device to display a first error notification, wherein the first error notification provides the sample identifiers of the biological samples that are not being processed by the pre-analytical instrument or the analytical instrument in accordance with the assay protocols associated with those biological samples in the worklist; and interrupting processing of the biological samples that are not being processed by the pre-analytical instrument or the analytical instrument in accordance with the assay protocols associated with those biological samples in the worklist; when at least some of the biological samples were 


Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Non-Patent Eligible Subject Matter - Laws of Nature, Natural Phenomena, and Abstract Ideas
Claims 54-76 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  As discussed below, the instant claims are directed to a method and a system comprising 1) receiving an order to process a plurality of biological samples in a pre-analytical instrument and an analytical instrument; 2) creating a worklist, wherein the worklist includes a sample identifier and an assay protocol assigned to each of the plurality of biological samples; 3) instructing a user interface device to display information in the worklist; and 4) monitoring the pre-analytical instrument and the analytical instrument during processing of the biological samples and does not include additional elements, when considered separately and in combination, that are sufficient to amount to significantly more than the judicial exception.
Subject Matter Eligibility Test for Products and Processes
Step 1 – Is the Claim to a Process, Machine, Manufacture or Composition of Matter? YES
	The instant claims are directed to a method and system comprising: 1) receiving an order to process a plurality of biological samples in a pre-analytical instrument and an analytical 
Step 2A, Prong One – Does the Claim Recite an Abstract Idea, Law of Nature, a Natural Phenomenon? YES
Abstract ideas have been identified by the courts by way of example, including fundamental economic practices, certain methods of organizing human activities, an idea ‘of itself’, and mathematical relationships/formulas.  The instant claims are considered to recite a combination of “physical” (i.e., “receiving an order” and “instructing a user interface device to display information in the worklist”) and “mental” steps (i.e., “creating a worklist” and “monitoring”).  Further, the system claims are considered to be no different from the method claims in substance, whereby the system claims recite “one or more computing devices configured” to implement the same idea.	
Step 2A, Prong Two – Does the Claim Recite an Additional Element that Integrates the Judicial Exception into a Practical Application? NO
	The Supreme Court has long distinguished between principles themselves, which are not patent eligible, and the integration of those principles into practical applications, which are patent eligible.  However, absent from the instant claims are any additional elements beyond the identified judicial exception(s) which integrate the exception into a practical application of the exception(s).  The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely 
Step 2B – Does the Claim Recite Additional Elements that Amount to Significantly More than the Judicial Exception? NO
	The Supreme Court has identified a number of considerations for determining whether a claim with additional elements amounts to “significantly more” than the judicial exception(s) itself.  The claims as a whole are analyzed to determine whether any additional elements/steps, or combination of additional elements/steps, in addition to the identified judicial exception(s) is sufficient to ensure that the claims amount to “significantly more” than the exception(s) (e.g., simply describing an abstract method).  Under the Step 2B analysis, the “physical” steps/elements of “receiving an order” and “instructing a user interface device to display information in the worklist” tells a relevant audience, namely a laboratory technician (pre-existing audience) who works with the processing of biological samples, to receive an order and display information in the worklist through whatever process the laboratory technician wishes to use.  Further, these in addition to “physical” steps/elements when considered as an ordered combination with the recited “mental” steps/elements are considered to be within the purview of one in the art as being routine and conventional in the art when processing biological samples (see U.S. Patent Application Publication No. 2009/0068062; ‘Information Disclosure Statement’, filed on 26 March 
	Thus, when viewed both individually and as an ordered combination, the claimed elements/steps in addition to the identified judicial exception are found insufficient to supply an inventive concept because the elements/steps are considered conventional and specified at a high level of generality.  The claim limitations do not transform the abstract idea that they recite into patent-eligible subject matter because “the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.”
	Accordingly, the instant claims do not qualify as patent-eligible subject matter.

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 54-76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Vague and Indefinite
	Claims 54-76 recite various “if” scenarios followed by limitations for the fulfillment of each of these “if” scenarios which is considered vague and indefinite.  Specifically, the term “if” (i.e., optional/can be) suggests but does not require the subsequent recited scenario to be performed and, thus, does not limit the scope of the claim limitation.  In view of the above recited limitation, the claim scope is not “reasonably certain” to one in the art.  see Nautilus, Inc. v. Biosig Instruments, Inc., 134 S.Ct. 2120 (2014).  Accordingly, clarification and appropriate correction of the above claim limitation is requested.
	Claim 55 recite the limitation “specified criteria” which is considered vague and indefinite.  In particular, it is unclear the intended scope encompassed by the above claim limitation in light of the definition provided by the originally filed disclosure, wherein the originally filed disclosure states the following with respect to “specified criteria”:
“At block 312, the CCU may monitor processing. The CCU may receive data from a plurality of components of pre-analytical systems and analytical systems. The CCU may receive data associated with; automated pipetting subsystems or components of a PAS; incubators; supply containers (e.g., levels which may be monitored by sensors); luminometers, fluorometers; incubators; agitators, orbital shakers, actuators (e.g., an access arm or gripper used to transport samples), capping and decappiag units, and other instruments. The CCU may contain or receive one or more indicators of errors. For example, a CCU may receive an indicator of as error from a PAS (e.g., a pipettor drops a tip). A CCU may also process data to see if it meets specified criteria. Specified criteria may, by way of non-limiting example, include, a range. For example, a CCU may detect an error if an incubator is outside of a specified range. The specified criteria may vary depending on a test protocol of a sample currently being processed by an instrument (e.g., the acceptable temperature range for an incubator may vary by test protocol or the desired agitation period may vary by protocol). If an error is detected the method 300 may continue at block 316. If no errors are detected, the method may continue at block 318.” (Paragraph [0075])



Lack of Antecedent Basis
	Claims 54-76 recite the limitation “monitoring of the pre-analytical instrument and the analytical instrument during processing of the biological samples” (claim 54) and “monitor the pre-analytical instrument and the analytical instrument during processing of the biological samples” (claim 72) which lacks antecedent basis.  First, absent is a prior recitation of a pre-analytical instrument and an analytical instrument.  Second, absent is a prior recitation for a step (claim 54) or configuration (claim 72) of processing biological samples.  It should be recognized that “receiving an order to process” is considered to be distinctly different from “processing a biological sample”.  Third, absent is a prior recitation for the obtainment/receiving of biological samples, as implied by the above claim limitations.  Accordingly, clarification and appropriate correction of the above claim limitation is requested.
 
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

U.S. Patent Application Publication No. 2009/0068062
Claims 54, 56, 72, and 74 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No. 2009/0068062 (see ‘Information Disclosure Statement’, filed on 26 March 2018; herein “USPGPUB ‘062”).
The instant claims are directed to a method and system that comprises: 1) receiving an order to process a plurality of biological samples in a pre-analytical instrument and an analytical instrument; 2) creating a worklist; 3) instructing a user interface device to display information in the worklist; and 4) monitoring.
	USPGPUB ‘062 discloses a method and system for the detection of analytes in a sample (Abstract).  The detection system depicted in FIG. 1 of USPGPUB ‘062 is:

    PNG
    media_image1.png
    604
    712
    media_image1.png
    Greyscale

From the above reproduced FIG. 1, it is reasonably understood that the host computer (40) functions as the central control unit for process operations in detecting analytes, wherein the 
	Regarding claims 54, 56, 72, and 74, USPGPUB ‘062 provides for methods and systems for coordinating data from sample processing systems through a host computer/central control unit (see above reproduced FIG. 1).  USPGPUB ‘’062 provides for the requisition of sample orders and provides for an assembly that identifies samples (via a barcode) (Paragraphs [0064], [0120], [0492], and [0506]-[0507]).  USPGPUB ‘062 provides the inclusion of a laboratory information system (LIS) (Id.).  USPGPUB ‘062 provides for operator assisted sample analysis ordering and provides for different assays to be performed (i.e., assay protocols), such as serology IgG, serology IgM, and autoimmune system reagent kit (Abstract; Paragraphs [0483], [0491[-[0496], and [0507]-[0522]).  USPGPUB ‘062 provides for the display of information via a user interface (Paragraphs [0063] and [0502] and above reproduced FIG. 1).  USPGPUB ‘062 provides for the transmission of information to remote devices (Paragraphs [0116], [0485], and [0506]).
	Accordingly, USPGPUB ‘062 anticipates the instant claims.	

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636